McKAY, Circuit Judge, concurring:
While I agree generally with the opinion of the court, I add this concurrence to stress the importance of limiting the court’s decision solely to the facts before us. Although I agree that United Brotherhood of Carpenters v. Scott, —U.S. —, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983) (5-4), does not leave room for the extension of § 1985(3) to private conspiracies involving the facts of this case, I do not read Scott to foreclose the application of § 1985(3) to conspiracies where the animus is directed toward gender-based classifications or political groups, e.g., “Republicans”. Scott at —, 103 S.Ct. at 3360-61. The five-member majority’s refusal in Scott to affirm the Fifth Circuit’s conclusion that classes other than race might be actionable under § 1985(3) should not be read as broadly as this court has attempted to do.
Since the case before us does not present issues of animus directed toward classifications based upon gender, religion or national origin, we leave for another day the resolution of whether a properly pleaded set of facts might bring a class other than race within § 1985(3) and Scott.